Citation Nr: 1720925	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 to March 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in relative equipoise on whether the Veteran's tinnitus is related to in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

As the Board is granting the claim for service connection for tinnitus, the claim is substantiated and there are no further actions necessary on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367- 68 (2001); see also 38 U.S.C.A. § 5103A(a)(2).

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As tinnitus is an organic diseases of the nervous system, the presumptive provisions of 38 C.F.R. § 3.303 (b) apply and accordingly service connection may also be established where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

A review of the Veteran's service treatment records is silent for complaints or treatment related to tinnitus or ringing in the ears.  The Veteran asserted, however, that he has heard a ringing noise in his ears since he was exposed to mortar fire during service.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).  A review of the Veteran's DD Form 214 shows that his military occupational specialty was "wireman" and that he had service in the Republic of Vietnam from May 1970 to May 1971.  Based on the nature of his service, the Board concedes that he was exposed to some degree of noise in service.

The Veteran reported during an April 2010 VA outpatient treatment visit and during VA examinations in June 2011 and April 2015 that he had ringing in his ears.  In April 2010 he indicated he had ringing of the ears since service.  In June 2011 he indicated the ringing had been present for 5-6 years.  During the April 2015 VA examination he reported intermittent ringing in the right ear occurring 3-4 times a week and lasting up to 45 minutes for more than forty years, and that he noticed the ringing after completing service in the Republic of Vietnam.

The Board finds the Veteran's statements to be competent and credible.  He is competent to describe observable symptoms such as hearing a ringing sound.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran is also competent to describe being exposed to loud noise, such as mortar fire.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, the Veteran has explained in his June 2016 substantive appeal that he did not notice the symptoms of tinnitus until after his tour in the Republic of Vietnam, so he did not complain of symptoms while in service or during his separation exam.

In this case, the Veteran was exposed to acoustic trauma in service, and he maintains that his tinnitus arose soon thereafter.  He credibly asserts that the tinnitus has been persistent since that time.  The Veteran's post-service medical records document consistent complaints of tinnitus on several occasions.  Under the circumstances, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


